Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-6, 9-14, 20 in the reply filed on 3/8/2022 is acknowledged.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 7/3/2018.  

Claim Rejections - 35 USC § 112

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 13 recites ‘the locking member’ without antecedent basis, the claim is unclear since one of ordinary skill in the art does not understand which component is intended. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-6, 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lee (US 9204565 B1, hereinafter Lee)

1. Lee teaches a flexible display screen support mechanism (300, 400, 500, 600, 700, fig 1) being operable to support a flexible display screen (100) which comprises a bendable area (abstract, figs 8), comprising: 
a support member (210, 220, 230, figs 3, 8a, 8b) arranged on a back side of the flexible display screen (figs 3, 8a, 8b); 
a hinge (500) corresponding to the bendable area of the flexible display screen and arranged on one side of the support member away from the flexible display screen (500 is under 230, see figs 8a, 8b); and 
a position limiting apparatus (510, 520 including intervening components of figs 4, 5) passing through the hinge (figs 8a, 8b) and fixed on the support member (col 15 lines 16-17 recite ‘the third panel supporting member 230 connected to the slider 510’), wherein the position limiting apparatus is operable to generate an action force to pull the support member and the hinge toward each other (col 12 lines 2-8 recite ‘Also, the sliding bridge 550 may be physically coupled to the third panel supporting member 230 and may allow the third panel supporting member 230 to rotate or slide as the pair of second hinge parts 540a and 540b is rotated. The sliding bridge 550 according to an embodiment may include a bridge plate 551 and a pair of hinge coupling parts 552 and 553’).

2. Lee teaches the flexible display screen support mechanism of claim 1, wherein the position limiting apparatus (510, 520 including intervening components of figs 4, 5) slidably passes through the hinge to be fixed on the support member (col 12 lines 2-8 recite ‘Also, the sliding bridge 550 may be physically coupled to the third panel supporting member 230 and may allow the third panel supporting member 230 to rotate or slide as the pair of second hinge parts 540a and 540b is rotated. The sliding bridge 550 according to an embodiment may include a bridge plate 551 and a pair of hinge coupling parts 552 and 553’).

3. Lee teaches the flexible display screen support mechanism of claim 1, wherein the support member comprises a support surface (top surface of 210, 200, 230) for supporting the flexible display screen, the position limiting apparatus passes through the hinge along a direction perpendicular to the support surface of the support member (vertical direction of fig 8b), and the position limiting apparatus is slidable along a direction parallel to the support surface of the support member (figs 4a, 4b).

4. Lee teaches the flexible display screen support mechanism of claim 1, wherein when flexible display screen support mechanism is bent, the position limiting apparatus (510, 520 including intervening components of figs 4, 5) slides relative to the hinge toward a bending central axis of the flexible display screen support mechanism (since 510, 520 slide horizontally).

5. Lee teaches the flexible display screen support mechanism of claim 1, wherein when two opposite sides of the hinge are stressed, the position limiting apparatus pulls the hinge to deform to allow the hinge and the support member to be arched together (fig 8b, also col 15 lines 10-18 recite ‘At this time, the slider 510 may slid 10 in a included direction from an upper portion to a lower portion due to a height of the slot provided in each of the sliding slots 512 and 513 of the slider 510 and a thickness deviation of the sliding skirts 522 and 523 or the guide curved surface 5S3r of each of the sliding guide members 5S0a, 5S0b, and thus, the third panel supporting member 230 connected to the slider 510 may overlap with a lower portion of the second panel supporting member 220’).

6. Lee teaches the flexible display screen support mechanism of claim 1, wherein the position limiting apparatus comprises a position limiting fixing member (510), the hinge comprises a rotating chain (530, 540, 550, 510, 580, 520), the rotating chain defines a sliding groove (trajectory mentioned in col 15 lines 7-10) for the position limiting fixing member to slide (col 15 lines 4-12), and when the flexible display screen is bent, the position limiting fixing member slides from a first position of the sliding groove to a second position of the sliding groove (col 15 lines 4-12 recite ‘That is, when the display panel 100 is rotated slightly from the flat state, the second frame 400 is rotated at a certain angle, causing the slider 510 to slide along a trajectory defined by the movement of the sliding skirts 522, 523 of the sliding guider 520 in the sliding guide members 550a, 550b and rotations of the pair of second rotation parts 540a, 540b. At this time, the slider 510 may slid in a included direction from an upper portion to a lower portion’).

20. Lee teaches a flexible display device, comprising a flexible display screen support mechanism (300, 400, 500, 600, 700, fig 1) and a flexible display screen (100), wherein the flexible display screen support mechanism is arranged on a back side of the flexible display screen (figs 3, 8a, 8b), the flexible display screen support mechanism is operable to support the flexible display screen which comprises a bendable area (abstract, figs 8), and the flexible display screen support mechanism comprises: 
a support member (210, 220, 230, figs 3, 8a, 8b) arranged on a back side of the flexible display screen (figs 3, 8a, 8b); 
a hinge (500) corresponding to the bendable area of the flexible display screen and arranged on one side of the support member away from the flexible display screen (500 is under 230, see figs 8a, 8b); and 
a position limiting apparatus (510, 520 including intervening components of figs 4, 5) passing through the hinge (figs 8a, 8b) and fixed on the support member (col 15 lines 16-17 recite ‘the third panel supporting member 230 connected to the slider 510’), wherein the position limiting apparatus is operable to generate an action force to pull the support member and the hinge toward each other (col 12 lines 2-8 recite ‘Also, the sliding bridge 550 may be physically coupled to the third panel supporting member 230 and may allow the third panel supporting member 230 to rotate or slide as the pair of second hinge parts 540a and 540b is rotated. The sliding bridge 550 according to an embodiment may include a bridge plate 551 and a pair of hinge coupling parts 552 and 553’).


	
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hsu (US 10386894 B2, hereinafter Hsu)

9. Lee teaches the flexible display screen support mechanism of claim 6, but fails to teach that the sliding groove is a through groove.
Hsu teaches a sliding groove (3013) is a through groove (figs 1, 5, 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Hsu into the device of Lee. The ordinary artisan would have been motivated to modify Lee in the above manner for the purpose of limiting the deformation of the flexible display (Hsu col 8 lines 44-49).

10. Lee teaches the flexible display screen support mechanism of claim 6, but fails to teach that the position limiting fixing member comprises a main body, the main body comprises a connecting end and a free end opposite to the connecting end, the connecting end of the main body is fixedly coupled to the support member, and the free end of the main body is slidably received in the sliding groove.

Hsu teaches a position limiting fixing member (51, 52) comprises a main body, the main body comprises a connecting end (top end which connects with 4, indicated by dashed lines of fig 1) and a free end (bottom end which fits into 311, fig 1) opposite to the connecting end, the connecting end of the main body is fixedly coupled to the support member (fig 1, col 7 lines 56-58), and the free end of the main body is slidably received in the sliding groove (fig 8 indicates sliding along 3013, col 8 lines 2-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Hsu into the device of Lee. The ordinary artisan would have been motivated to modify Lee in the above manner for the purpose of limiting the deformation of the flexible display (Hsu col 8 lines 44-49).


11. Lee and Hsu teach the flexible display screen support mechanism of claim 10, wherein Hsu further teaches that the position limiting fixing member further comprises a welding gasket (top of 51, fig 9), and the connecting end of the main body is fixedly coupled to the support member by the welding gasket (fig 9).

12. Lee and Hsu teach the flexible display screen support mechanism of claim 10, wherein the position limiting fixing member further comprises a locking member (cylindrical portion of 51 of fig 9) arranged at the free end of the main body, and the locking member abuts against the sliding groove (fig 8).




Allowable Subject Matter

Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claim 13:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) wherein the main body is a threaded sleeve, and the locking member is a screw in threaded engagement with the threaded sleeve in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
The following is a statement of reasons for the indication of allowable subject matter for claim 14:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) wherein the position limiting fixing member further comprises a sliding gasket arranged between the main body and the locking member, and the sliding gasket is arranged on one side of the sliding groove facing away from the support member, and abuts on a portion of the rotating chain at an edge of the sliding groove in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.

Regarding claim 13, although Hsu teaches a screw beneath 51 of figs 1, 9, a rejection would not make sense since claim 12 requires that the locking member abuts against the sliding groove while the screw does not abut against the sliding groove. Since the locking member of claim 12 cannot be the screw, claim 13 cannot be rejected by Hsu. Further modifying Lee and Hsu in such a manner would not have been obvious. 

Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           
/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841